Citation Nr: 0701458	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  00-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for sleep disturbances, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for weight loss, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for a back disability, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and her sister


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in December 1998 and July 
1999 that, in part, denied service connection for a bipolar 
disorder, sleep disturbances, weight loss, and a back 
disability.  The veteran timely appealed.

In July 2004, the veteran and her sister testified during a 
hearing before the undersigned at the RO.

In November 2004, the Board remanded the matters for 
additional development.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran's bipolar disorder is attributed to a 
diagnosed disease, and is not related to a disease or injury 
in service. 

3.  The veteran's sleep disturbances are attributed to a 
diagnosed disease, and are not related to a disease or injury 
in service. 

4.  There is no competent evidence that the veteran is 
currently diagnosed with weight loss.  

5.  The veteran's degenerative disc disease is attributed to 
a diagnosed disease, and is not related to a disease or 
injury in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bipolar 
disorder, to include as a qualifying chronic disability based 
on the veteran's service in the Persian Gulf, are not met.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1117 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

2.  The criteria for service connection for sleep 
disturbances, to include as a qualifying chronic disability 
based on the veteran's service in the Persian Gulf, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1117 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2006).

3.  The criteria for service connection for weight loss, to 
include as a qualifying chronic disability based on the 
veteran's service in the Persian Gulf, are not met.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1117 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

4.  The criteria for service connection for a back 
disability, to include as a qualifying chronic disability 
based on the veteran's service in the Persian Gulf, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1117 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through March 2001 and May 2003 letters, the RO notified the 
veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that she provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which she was treated, and notified her that VA 
would request such records on her behalf if she signed a 
release authorizing it to request them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating actions on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for each disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for a bipolar disorder, sleep 
disturbances, weight loss, and a back disability, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  She had previously received all required 
notice regarding service connection.  The claims denied 
obviously do not entail the setting of a new disability 
rating or an effective date.  Accordingly, the veteran is not 
harmed by any defect with regard to these elements of the 
notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

Service medical records at entry in September 1987 show no 
defects, and the veteran is presumed to have been sound 
condition at entry.

Specific to Persian Gulf War service, service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, signs or symptoms involving skin; muscle or 
joint pain; neurologic signs or symptoms; neuropsychologic 
signs or symptoms; sleep disturbances; or gastrointestinal 
signs or symptoms.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more 
disabling not later than December 31, 2011, and must not be 
attributed to any known clinical disease by history, physical 
examination, or laboratory tests.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(b); see 71 Fed. Reg. 75669-75672 
(December 18, 2006).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  In this case, the veteran 
served in the Southwest Asia Theater of operations from 
December 1990 to May 1991.

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Effective June 10, 
2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  68 Fed. Reg. 34539-34543 
(June 10, 2003) (codified at 38 C.F.R. § 3.317 (2006)).

A.  Bipolar Disorder

Service medical records contain no findings or manifestations 
of a bipolar disorder, and there is no evidence of any 
psychosis within one year after service.  Therefore, service 
connection is not warranted on a presumptive basis.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Non-VA treatment records received in February 1997 first show 
findings of stress and anxiety in November 1996.

During a November 1997 VA examination, the veteran reported 
that before entering active service at age 22, she had 
problems for about two years, being in and out of the 
hospital, and receiving a series of six electric shock 
treatments and lithium.  The examiner opined that the veteran 
was having more problems with a mood disorder, and that 
seemed to be confirmed by her previous history.  The Axis I 
diagnosis was bipolar disorder, mixed type.

In July 2004, the veteran testified that she had been treated 
for a manic condition at age 15; and that she neither 
complained of, nor sought treatment for, any psychiatric 
condition during active service.  Her current psychiatric 
problems began in the latter part of 1996.

The report of a December 2004 VA examination reflects an Axis 
I diagnosis of bipolar disorder.  The examiner noted that the 
veteran's history suggested that she functioned well in the 
military and sought no treatment for psychiatric 
difficulties.  The examiner opined that the onset of 
clinically significant symptoms of bipolar disorder was at 
some time following her military service.

In a March 2005 addendum, the examiner indicated that the 
veteran had been diagnosed with bipolar disorder even before 
service, although she was not treated for it upon entry or 
during service; and that her symptoms recurred after service.  
The examiner opined that the veteran's bipolar disorder was 
not related to service.

To overcome a presumption of soundness, there must be clear 
and unmistakable evidence that the disease pre-existed 
service.  Based on the veteran's statements and her post-
service clinical evaluations, VA examiners expressed the 
opinion that the veteran's bipolar disorder had pre-existed 
service.  There are no medical records in the claims file of 
any pre-existing psychiatric disability or of a diagnosis of 
bipolar disorder prior to the veteran's active service.  
Under these circumstances, the Board finds the evidence of 
record insufficient to rebut the presumption of soundness in 
this case.  

Here, the veteran's manifestations of a psychiatric disorder 
have been diagnosed as a bipolar disorder.  Thus, having been 
attributed to a known clinical diagnosis, this condition 
cannot be considered an undiagnosed illness or a qualifying 
chronic disability for entitlement to service connection 
based on the veteran's service in the Persian Gulf.

Moreover, there is no competent evidence linking the 
veteran's bipolar disorder directly to service.   While the 
veteran is competent to offer statements of first-hand 
knowledge that she experienced stress and anxiety, as a lay 
person she is not competent to render a probative opinion on 
a medical matter, such as the etiology of her bipolar 
disorder.   See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Even assuming, for the sake of argument, that the veteran's 
bipolar disorder pre-existed active service, there is no 
evidence of any increase in disability during service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Because the competent evidence does not link a currently 
shown disability to service, and there was no evidence of a 
bipolar disorder in service or within the first post-service 
year, the weight of the evidence is against the claim.  As 
the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Sleep Disturbances

Sleep disturbances are an objective sign of undiagnosed 
illness.  38 C.F.R. § 3.317(b).  

The report of an October 1997 VA examination includes a 
diagnosis of unexplained illness manifested by multiple joint 
pains, fatigue, headaches, and sleep disturbance.

Service connection has already been established for 
fibromyalgia with fatigue, and for headaches.

In July 2004, the veteran testified that her sleep problems 
began after military service.  One physician indicated that 
her sleep disturbance may be related to her having depression 
or a bipolar disorder.

During the December 2004 VA examination, the veteran reported 
taking medication that helped her go to sleep.

In a March 2005 addendum, the VA examiner noted that a 
bipolar disorder has associated sleep problems.  The examiner 
opined that the veteran's sleep problems are most likely 
related to her bipolar disorder.

Thus, again, having been attributed to a known clinical 
diagnosis, her sleep disturbances cannot be considered an 
undiagnosed illness or a qualifying chronic disability for 
entitlement to service connection based on service in the 
Persian Gulf.

Moreover, there is no competent evidence linking the 
veteran's sleep disturbances directly to service.  While the 
veteran is competent to offer statements of first-hand 
knowledge that she experienced sleep disturbances, as a lay 
person she is not competent to render a probative opinion on 
a medical matter, such as the etiology of her sleep 
disturbances.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen, 10 Vet. App. at 186 (cite omitted).

Hence, the weight of the evidence is against the claim, and 
the reasonable doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Weight Loss

Abnormal weight loss is an objective sign of undiagnosed 
illness.  38 C.F.R. § 3.317(b).  

Service medical records at the time of the veteran's 
separation examination in July 1991 reveal that she weighed 
138 pounds.

Records show that the veteran first complained of weight loss 
in July 1996.

During an October 1997 VA examination, the veteran denied any 
significant weight loss; her weight was recorded at 140 
pounds.

In July 2004, the veteran testified that she first noticed 
her weight loss in 1995 or 1996, when she could not eat.  
Since then, her weight had fluctuated; she lost 20 to 
30 pounds, gained some back, and then lost the weight again.

The report of the December 2004 VA examination reflects that 
the veteran weighed 150 pounds.  The veteran considered this 
amount a weight gain, and that her baseline weight is 135 
pounds.  The examiner noted that the veteran appeared at 
ideal body weight.  The examiner noted a fluctuation in the 
veteran's weight, which was not a very large range. No weight 
loss was found.  

In a March 2005 addendum, the examiner indicated that weight 
loss was not existent.  

Here, the evidence does not reveal weight loss.  The first 
requirement for any service connection claim is the existence 
of a current disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this regard, post-service medical 
records fail to reveal any findings of weight loss.  
Therefore, absent evidence of a current disability, service 
connection cannot be granted.  Id. 

While the veteran is competent to offer statements of first-
hand knowledge that she experienced weight fluctuation, as a 
lay person she is not competent to render a probative opinion 
on a medical matter, such as the etiology of any disability 
manifested by weight loss.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen, 10 Vet. App. at 186 (cite omitted).

Because there is no evidence of a current undiagnosed illness 
or qualifying chronic disability manifested by weight loss, 
the weight of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Back Disability

Service medical records show that the veteran complained of 
low back pain of two days' duration, following a motor 
vehicle accident in May 1988.  X-rays were negative.  The 
assessment was lumbosacral strain.

Service medical records at the time of the veteran's 
separation examination in July 1991 show a normal spine.  No 
back disability was found.

The post-service medical records show that the veteran was 
first treated for back pain in February 1996.  She reported 
lifting weights for two to three days.  Range of motion of 
the spine was full.  The examiner assessed lumbosacral 
strain.

X-rays taken of the veteran's spine in October 1996 were 
normal.

The report of an October 1997 VA examination reflects 
complaints of mild discomfort mostly with spinal flexion 
left, and rotation left with pain in her hip.  The examiner 
diagnosed unexplained illness manifested by multiple joint 
pains.

In July 2004, the veteran testified that a disc in her back 
would slip out and go back in, and that her symptoms were 
getting worse.

The report of a December 2004 VA examination includes 
diagnoses of lumbar strain, and of degenerative disc disease.

In a March 2005 addendum, the examiner noted the veteran's 
degenerative disc disease and a possible small disk 
herniation at L4-L5.  Based on the fact that there was no 
treatment in service for degenerative disc disease, the 
examiner opined that the diagnosed condition was not related 
to or caused by active service.

Thus, having been attributed to a known clinical diagnosis, 
the veteran's degenerative disc disease cannot be considered 
an undiagnosed illness or a qualifying chronic disability for 
entitlement to service connection based on the veteran's 
service in the Persian Gulf.

Moreover, there is no competent evidence linking any current 
back disability directly to service.   While the veteran is 
competent to offer statements of first-hand knowledge that 
she experienced back pain in service, as a lay person she is 
not competent to render a probative opinion on a medical 
matter, such as the etiology of any current back disability.  
See Bostain, 11 Vet. App. at 127, citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen, 10 Vet. 
App. at 186 (cite omitted).

Because there is no competent evidence linking a current back 
disability to service, and there was no showing of a back 
disability at separation from service, the weight of the 
evidence is against the claim, and the reasonable doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a bipolar disorder is denied.

Service connection for sleep disturbances is denied.

Service connection for weight loss is denied.

Service connection for a back disability is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


